Citation Nr: 1125342	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  09-22 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to August 1977.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a service connection claim for bilateral hearing loss.

This appeal was previously before the Board in February 2011, at which time the case was remanded to the RO for additional development.  There has been substantial compliance with the remand instructions and the case is ready for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)

As was pointed out previously in the February 2011 Board remand, in his July 2009 substantive appeal, the Veteran challenged the computation of his combined rating of 90 percent and arguably, also raised a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not show that the Veteran's currently manifested bilateral hearing loss has been chronic and continuous since service, or that it is etiologically related to his period of active military service, to include presumptively.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Initially, the Board observes that the Veteran's service treatment records (STRs) are incomplete in this case.  Even prior to the enactment of the Veterans Claims Assistance Act of 2000, the United States Court of Appeals for Veterans Claims (Court) had held that in cases where a veteran's STRs were unavailable/incomplete, through no fault of the Veteran, there was a "heightened duty" to assist the Veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

The Board finds that with respect to the service connection claim on appeal, the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2007.  The letter addressed all required notice elements and was sent prior to the initial unfavorable decision issued by the agency of original jurisdiction (AOJ) in August 2007.

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  This notice was provided in correspondence dated in August 2007.  Subsequent adjudication of the claim on appeal was undertaken in a Statement of the Case (SOC) issued in May 2009 and in a Supplemental SOC issued in May 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring STRs and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, as indicated previously, the Veteran's STRs are incomplete, as it appears that his service separation examination was once on file, but is no longer part of the record.  

Pursuant to a Board remand of February 2011, additional efforts were undertaken to locate evidence identified in the record and by the Veteran, which did not appear to be on file.  Specifically sought were: the Veteran's 1977 separation examination report; an audiological examination reportedly conducted in Pensacola, FL in 1977 by a physician under contract with VA; and a report of examination conducted in Frankfurt, Germany in 1990, during which time the Veteran was assigned to the U.S. Army Signals Assessment Unit at Frankfurt/Rhein Main AB in Germany (referenced in a 2007 statement).  The Board notes that a report of a 1977 VA examination conducted in Pensacola, FL is on file; however, no audiological testing was conducted at that time and no further examination reports from that facility could be located.  Despite attempts made to obtain the separation examination report and 1990 examination report, this evidence could not be located.  The Veteran was notified of this fact in correspondence from VA dated in April 2011, and the record contains a formal finding of the unavailability of this evidence, including recordation of attempts made to obtain it, issued for the file in May 2011.  In May 2011, the Veteran indicated that he had no other information or evidence to submit.  

Private and VA treatment records have been obtained and the Veteran has provided statements for the record.  The evidence on file adequately addresses the threshold issue of current disability and nexus to service by virtue of a VA examination conducted in 2009.  Neither the Veteran nor his representative has maintained that this examination is inadequate for purposes of adjudicating the claim on appeal.  Therefore, it is not necessary to remand the case again to obtain a medical examination medical opinion in order to decide the claim at issue in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).

Factual Background

The Veteran filed an original service connection claim for bilateral hearing loss in December 2006. 

The file reflects that the Veteran had active service from July 1954 to August 1977.  The Veteran's DD 214 for his final period of service from July 1975 to August 1977 reflects service with the United States Air Force with an MOS of radio communications analysis/security superintendent. 

The STRs include a July 1958 enlistment examination report reflecting that hearing acuity was 15/15 bilaterally.  When evaluated in March 1971, pure tone thresholds did not exceed 20 decibels bilaterally as tested in the 500 to 6,000 hertz ranges.  Information in the STRs includes an aeronautical order of February 1972 indicating that the Veteran had been designated as an optional aircrew member and was required to participate in frequent and regular aerial flights for an indefinite period.

The results of the audiological evaluation conducted upon annual examination of January 1973 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
10
10
LEFT
10
5
10
25
20

The results of the audiological evaluation conducted upon periodic examination of July 1975 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
20
LEFT
0
0
10
20
20

The July 1975 separation examination report reflected that clinical evaluation of the ears and drums was normal.

The Veteran has mentioned that his 1977 separation examination revealed evidence of hearing loss.  The Board also notes that the 2009 examination report mentions review of hearing test results dated from 1968 to 1978.  However, at this time no service examination report from 1977 or 1978, separation or otherwise, is on file for review.  As discussed below, efforts were made to obtain this report pursuant to a Board remand issued in 2011; however, no additional STRs to include a separation examination report could be obtained.  A formal finding of unavailability of this evidence was made in 2011, and the Veteran was formally advised of this fact in April 2011.  

The file contains a post-service report of a VA examination conducted at a facility in Pensacola, Florida in November 1977.  At that time, there were no complaints of hearing loss made, ears were evaluated as good, and no audiological evaluation was conducted.  

A private medical record of November 2005 documents the Veteran's complaints of stuffiness of the left ear.  The history indicated that left ear decreased hearing had been found 15 years previously when he had a hearing test, but that the Veteran had been aware of hearing deficit years prior to that time.  A history of noise exposure with a telecommunications job was noted, as was a family history of hearing loss due to noise exposure.  A hearing test was recommended.

The November 2005, the Veteran underwent private audiological testing.  Testing performed at that time revealed moderate high frequency hearing loss of the right ear and mild to severe mid and high frequency hearing loss of the left ear.  Although the results of the audiological evaluation performed at that time were uninterpreted, they appear to show pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
45
55
LEFT
10
15
60
65
75

Average puretone air conduction thresholds for the 1000, 2000, 3000, and 4000 hertz frequencies was 31.25 in the right ear and 53.75 in the left ear.  Testing revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  

A private medical record of December 2005 noted that the Veteran had a history of progressive hearing loss over the years.  The report indicated that in 1977 when the Veteran was discharged from military service, he had a hearing test which showed high frequency loss.  It was documented that the Veteran had noticed about 10 years prior to the examination that left ear hearing loss was worse than right.  Sensorineural hearing loss, left side worse than right was diagnosed.

The Veteran underwent a VA audiological evaluation in October 2006.  He gave a history of difficulty hearing for several years.  He gave a history of noise exposure in service and possibly with civilian employment.  Again, the results of the audiological evaluation performed at that time were uninterpreted, but appear to show pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
45
55
LEFT
15
15
60
65
75

Average puretone air conduction thresholds for the 1000, 2000, 3000, and 4000 hertz frequencies was 30 in the right ear and 53.75 in the left ear.  It does not appear that speech recognition testing was conducted.  Moderate to severe sensorineural hearing loss of the right ear from 3,000 hertz, and moderately severe to severe sloping sensorineural hearing loss of the left ear from 1,500 hertz. 

VA records show that the Veteran was seen for hearing aid orientation in November 2006.

In a lay statement received in March 2007, the Veteran mentioned that hearing loss was documented during service on his reenlistment physicals and again on his retirement examination report of 1977, more evident on the left side.  He also indicated that in 1977, hearing loss had been documented by a physician practicing in Pensacola, FL, under contract with VA.  He also referenced a physical evaluation of 1990 performed in Frankfurt, Germany which reportedly showed continued and increased hearing loss.  He also indicated that hearing tests had been conducted by a private source in 2005, and by VA in 2006.

A private medical record of April 2007 notes that the Veteran had sensorineural hearing loss, left side worse than right.

A VA audio examination was conducted in April 2009 and the claims folder was reviewed.  The examiner noted that the claims folder contained service examination reports with hearing test results dated from 1968 to 1978, which revealed hearing sensitivity within normal limits in both ears.  (As noted by the Board previously, current review of the STRs reveals that examination reports dated from 1958 to only 1975 are on file).  It was noted that the file also contained private medical records showing evidence of hearing loss in 2005, and VA records also showing evidence of hearing loss in 2006, treated with hearing aids.  The Veteran gave a history of sustaining military noise exposure at a high intensity level and with bursts of sound working as a telecommunications officer for 10 years, without the use of hearing protection.  He also gave a history of service-related acoustic trauma from weapons firing during annual qualifying, with the use of earmuff type hearing protection.  He denied sustaining civilian or recreational noise exposure.  

On VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
50
60
70
LEFT
20
25
60
70
85

Average puretone air conduction thresholds for the 1000, 2000, 3000, and 4000 hertz frequencies was 46.25 in the right ear and 60 in the left ear.  Testing revealed speech recognition ability of 88 percent in the right ear and 72 percent in the left ear.  Bilateral moderately severe to severe high frequency sensorineural hearing was diagnosed.  The examiner opined that bilateral hearing loss was not caused by or the result of military noise exposure.  The examiner explained that the claims folder contained hearing test results dated throughout the Veteran's service which revealed hearing acuity within normal limits for both ears, with hearing loss initially shown thereafter in private medical records dated in 2005.  The audiologist concluded that since the first record of hearing loss was 28 years after military service, it was her opinion that hearing loss was not caused by military noise exposure.  

The case initially came before the Board in February 2011, at which time additional efforts were undertaken to locate evidence identified in the records and by the Veteran, which did not appear to be on file.  Specifically sought were: the Veteran's 1977 separation examination report; an audiological examination reportedly conducted in Pensacola, FL in 1977 by a physician under contract with VA; and a report of examination conducted in Frankfurt, Germany in 1990, during which time the Veteran was assigned to the U.S. Army Signals Assessment Unit at Frankfurt/Rhein Main AB in Germany (referenced in a 2007 statement).  The Board notes that a report of a 1977 VA examination conducted in Pensacola, FL is on file; however, no audiological testing was conducted at that time and no further examination reports from that facility could be located.  Despite attempts made to obtain the other aforementioned evidence as documented for the file in 2011, that evidence could not be located.  The Veteran was notified of this fact in correspondence from VA dated in April 2011.  

Analysis

The Veteran seeks service connection for bilateral hearing loss, contending that this condition is due to acoustic trauma sustained during service.

At the outset, it appears that the Veteran's STRs in this case are complete, but for a separation examination report, which may have once been of record, but if so, is no longer on file for reasons which are unclear.  In a case such as this where it appears that STRs are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out, however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim.

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Service connection for organic diseases of the nervous system, such as hearing loss, may additionally be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

With respect to the hearing loss claim, the provisions of 38 C.F.R. § 3.385 define disability due to impaired hearing.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

With respect to claimed bilateral hearing loss, Hickson element (1) evidence of currently manifested hearing loss has been presented.  Specifically, upon VA audiological evaluation conducted in 2009, bilateral hearing disability as defined under 38 C.F.R. § 3.385, was shown.

With regard to Hickson element (2), the Veteran has reported experiencing acoustic trauma in conjunction with his period of military service extending from 1954 to 1977, to include service with the United States Air Force, during which time such trauma was sustained during the course of duties in telecommunications and with annual weapons qualifying.  He is competent to describe noise exposure sustained during service and his statements and testimony to this effect are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Even having established that the Veteran sustained acoustic trauma in service, the Board points out that acoustic trauma and noise exposure sustained in service are not, in and of themselves, disabilities subject to service connection under VA regulations.  

The Board notes that absolutely no hearing deficit was demonstrated in either ear as shown by a July 1958 enlistment examination or on audiological testing conducted in March 1971.  See Hensley v. Brown, 5 Vet. App. 155 (1993), the threshold for normal hearing was from 0 to 20 decibels, and that higher threshold levels revealed some degree of hearing loss, (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al eds., 1988)).  There was an acute indication of mild hearing deficit in the left ear only, and only at 3,000 decibels, as documented in a January 1973 audiogram.  Subsequently, audiological testing conducted in July 1975 was entirely normal, bilaterally.

As noted previously, the Veteran maintains that a 1977 separation examination revealed evidence of hearing loss.  In the absence of such record, there is no way of knowing what may have been recorded on that examination report and it is unclear whether and when the Veteran may actually have accessed and reviewed that report, should it actually exist.  However, even assuming the credibility of the Veteran's lay statements to the effect that he had hearing loss on service separation, his lay statements are not competent for purposes of determining whether and when the level of his hearing loss met the threshold requirements of a hearing disability for VA purposes.  In this regard, certain audiological findings define a hearing loss disability for VA purposes and in this case, such findings were not shown until 2005.  See 38 C.F.R. § 3.385 (2010).  The Court has stated that the 38 C.F.R. § 3.385 "prescribes the level at which a hearing loss becomes a disability for purposes of entitlement to VA compensation.... [N]ot every change in hearing should be service connected."  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, bilateral hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385 was not initially shown until 2005, more than 25 years after the Veteran's separation from service; as such service connection on a presumptive basis is not warranted.

In this case, the Veteran has reported that he has experienced hearing loss essentially in and since service, and he is generally competent to do so.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also 38 C.F.R. § 3.159(a)(2).  

Under 38 C.F.R. § 3.303(b), a method of establishing the second and third Hickson elements is through continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

With regard to the decades-long evidentiary gap between active service and the earliest post-service findings of bilateral hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385 dated in 2005, the lack of any evidence of continuing complaints, symptoms, or findings for many years between the period of active duty and the first evidence of bilateral hearing loss is itself evidence which tends to show that hearing loss has not been chronic and continuous in and since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).

Further, with respect to the Veteran's lay statements as to continuity and chronicity of hearing loss in and since service, the Board initially points out that the only indication of any hearing loss during service, was documentation of an acute and isolated finding of mild hearing deficit in the left ear only, and only at 3,000 decibels, as documented in a January 1973 audiogram.  Subsequent audiological testing conducted in July 1975, was entirely normal, bilaterally.  The Veteran maintains that hearing loss was shown upon a VA contract examination conducted in 1977 in Pensacola, Florida.  To the extent that the file contains a report of a VA examination conducted in November 1977 in Pensacola, FL, that report fails to reveal any complaints or clinical findings relating to hearing loss.  

The Veteran has also reported that hearing loss was shown in 1990, at which time, an examination was conducted in Frankfurt, Germany in 1990 when the Veteran was assigned to the U.S. Army Signals Assessment Unit at Frankfurt/Rhein Main AB in Germany.  That examination report is not on file.  However, the file contains lay history provided by the Veteran when seen at a private facility in 2005, to the effect that left ear decreased hearing had been found 15 years previously (approximately 1990) when he had a hearing test and that he had subjective symptoms of hearing deficit prior to that.  Even presuming the credibility of such statements, chronicity and continuity of hearing deficit in and since service is not established, particularly in the absence of evidence of hearing loss during service through 1975, or until 1990 at the earliest - if even shown at that time.  

In the absence of evidence of chronicity and continuity of hearing loss since service, the critical issue in this case is whether the Veteran's currently manifested bilateral hearing loss is related to noise exposure sustained during service.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between a veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Essentially, this is the third Hickson element.  The record contains one medical opinion addressing this matter.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In 2009, a VA examiner having recorded and considered the Veteran's STRs, his lay history, and post-service records, concluded that bilateral hearing loss was not caused by or the result of military noise exposure, primarily reasoning that hearing test results dated throughout the Veteran's service revealed hearing acuity within normal limits for both ears; with hearing loss initially shown thereafter in private medical records dated in 2005, 28 years after the Veteran's military service.  This negative opinion is found to carry significant weight and is supported by the evidentiary record.  In addition, the file contains no competent medical opinion to the contrary and the Veteran has not provided any competent medical evidence to diminish its significant probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board also points out that there are indications in the record that the Veteran sustained post-service acoustic trauma as well as that sustained in service.  In this regard, the Board notes that the Veteran has presented inconsistent information.  When evaluated by VA in 2006, he gave a history of noise exposure in service and possibly with civilian employment; however, when evaluated in 2009, he denied sustaining civilian or recreational noise exposure.  

Lay assertions from the Veteran as to the etiology of his bilateral hearing loss (service related due to acoustic trauma sustained therein) are not consistent with the objective evidence of record which does not reflect evidence of any hearing loss during service or on service separation, or even suggest a relationship between currently manifested bilateral hearing loss and service, and fails to account for any post-service acoustic trauma which may have been sustained.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, for the reasons explained above, the lay statements and contentions of the Veteran as to the etiology and onset of his claimed hearing loss are of lower probative value are as compared to the clinical evidence and VA medical opinion on file.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.)

Overall, the evidence is not in relative equipoise and the most probative evidence of record addressing the etiology and onset of the Veteran's hearing loss weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


